DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US Pub 2011/0148825) in view of Min et al (US Pub 2010/0309236).


With respect to claim 1, Ueno discloses a display device (see fig. 1; display device 1), comprising: a display panel (see fig. 1; display panel 10): and a controller configured to drive the display panel wherein the display panel comprises (see fig. 1; control section 70): a first gate drive circuit and a second gate drive circuit, positioned on two sides of a display region of the display panel respectively (see fig. 1; discloses first gate driver 30, second gate driver 40 positioned at two sides of the display panel 10); the first gate drive circuit and the second gate drive circuit being coupled to (see par 0075; discloses the control section 70 includes a gate output judging section 71 in addition to a general function of controlling each of the driving circuits (the gate drivers and the source driver)): and switching devices arranged between the display region and the controller; wherein the switching devices comprise a first switching device and a second switching device (see fig. 1; first switching section 50; second switching section 60 disposed between the display panel 1 and control section 70), the first switching device controls the first gate drive circuit whether to output the row drive signal or not (see par 0072; discloses in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality of first switches 51, all of the plurality of switches 51 are turned off such that the first gate driver 30 and the plurality of gate lines 12 are electrically disconnected to each other), and the second switching device controls the second gate drive circuit whether to output the row drive signal or not (see par 0073; discloses in a case where an ON signal is supplied to the control electrodes of the respective plurality second switches 61, (i) all of the plurality of second switches 61 are turned on such that the second gate driver 40 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality second switches 61, all of the plurality of switches 61 are turned off such that the second gate driver 40 and the plurality of gate lines 12 are electrically disconnected to each other);
Ueno doesn’t expressly disclose the display device comprises a control circuit board connected to the display;
In the same field of endeavor, Min discloses a display device comprising a control printed circuit board connected to the display panel and houses the display controllers such as timing controller, voltage generators (see fig. 1; control printed circuit board 10; fig. 2; discloses circuit board mounted on the back of the display panel; see par 0030);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ueno to dispose the display controllers on a control printed circuit board and connect the board to the display panel as disclosed by Min in order to reduce the size of the panel by housing the display controllers on a circuit board that can be mounted on the back of the display panel.

With respect to claim 2, Ueno as modified by Min further discloses wherein the switching devices are positioned between the gate drive circuits and the control circuit board (Min; see par 0030; discloses The drive voltage generator 20 provided on a system 22, a control printed circuit board 10, or source printed circuit boards 8a and 8b, on which at least one of the drive unit or the controller is formed; implying the location of the circuits may be changed);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ueno to dispose the switching devices between the Min and still achieve the same predictable result of connecting and disconnecting the gate lines to the gate driver circuits.

With respect to claim 3, Ueno as modified by Min further discloses wherein the switching devices comprise thin film transistors (TFTs), gates of the TFTs are connected to an enable signal and the TFTs are controlled through the enable signal to be turned off and turned on (Ueno; see par 0072; discloses In the first switching section 50, a plurality of first switches (switching elements) 51 are provided for the respective plurality of gate lines 12; the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality of first switches 51, all of the plurality of switches 51 are turned off such that the first gate driver 30 and the plurality of gate lines 12 are electrically disconnected to each other).

With respect to claim 4, Ueno as modified by Min further discloses wherein the display panel comprises first signal lines and the enable signal is connected to the gates of all the TFTs in the same switching devices through the first signal lines (Ueno; see par 0072; discloses the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on).

With respect to claim 5, Ueno as modified by Min further discloses wherein the control circuit board comprises a timing controller and a drive circuit board, the timing controller is connected to the drive circuit board, and the drive circuit board is connected to the gate drive circuits (Ueno; see fig. 1; discloses control section 70 connected to leveler 72 that supplies signals to the display panel 10 under the control of control section 70).

With respect to claim 6, Ueno as modified by Min further discloses wherein the switching devices are positioned between the gate drive circuits and the display region (Ueno; see fig. 1; discloses switching sections 50 is positioned between the gate driver 30 and the display panel 10 and discloses switching sections 60 is positioned between the gate driver 40 and the display panel 10).

With respect to claim 8, Ueno discloses a display device (see fig. 1; display device 1), comprising: a display panel (see fig. 1; display panel 10): and a controller configured to drive the display panel wherein the display panel comprises (see fig. 1; control section 70): a first gate drive circuit and a second gate drive circuit, positioned on two sides of a display region of the display panel respectively (see fig. 1; discloses first gate driver 30, second gate driver 40 positioned at two sides of the display panel 10), coupled to the controller and configured to provide a row drive signal for the display region (see par 0075; discloses the control section 70 includes a gate output judging section 71 in addition to a general function of controlling each of the driving circuits (the gate drivers and the source driver)): and switching devices arranged between the display region and the controller; wherein the switching devices comprise a first switching device and a second switching device (see fig. 1; first switching section 50; second switching section 60 disposed between the display panel 1 and control section 70), the first switching device controls the first gate drive circuit whether to output the row drive signal or not (see par 0072; discloses in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality of first switches 51, all of the plurality of switches 51 are turned off such that the first gate driver 30 and the plurality of gate lines 12 are electrically disconnected to each other), and the second switching device controls the second gate drive circuit whether to output the row drive signal or not (see par 0073; discloses in a case where an ON signal is supplied to the control electrodes of the respective plurality second switches 61, (i) all of the plurality of second switches 61 are turned on such that the second gate driver 40 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality second switches 61, all of the plurality of switches 61 are turned off such that the second gate driver 40 and the plurality of gate lines 12 are electrically disconnected to each other); and the display panel comprises first signal lines and an enable signal is connected to gates of all thin film transistors (TFTs) in the same switching devices through the first signal lines (Ueno; see par 0072; discloses In the first switching section 50, a plurality of first switches (switching elements) 51 are provided for the respective plurality of gate lines 12; the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality of first switches 51, all of the plurality of switches 51 are turned off such that the first gate driver 30 and the plurality of gate lines 12 are electrically disconnected to each other);
Ueno doesn’t expressly disclose the display device comprises a control circuit board connected to the display;
In the same field of endeavor, Min discloses a display device comprising a control printed circuit board connected to the display panel and houses the display controllers such as timing controller, voltage generators (see fig. 1; control printed circuit board 10; fig. 2; discloses circuit board mounted on the back of the display panel; see par 0030);
Ueno to dispose the display controllers on a control printed circuit board and connect the board to the display panel as disclosed by Min in order to reduce the size of the panel by housing the display controllers on a circuit board that can be mounted on the back of the display panel.

With respect to claim 9, Ueno discloses an inspection method for a display device, (see fig. 1; display device 1), comprising: a display panel (see fig. 1; display panel 10): and a controller configured to drive the display panel wherein the display panel comprises (see fig. 1; control section 70): a first gate drive circuit and a second gate drive circuit, positioned on two sides of a display region of the display panel respectively (see fig. 1; discloses first gate driver 30, second gate driver 40 positioned at two sides of the display panel 10); the first gate drive circuit and the second gate drive circuit being coupled to the controller and configured to provide a row drive signal for the display region (see par 0075; discloses the control section 70 includes a gate output judging section 71 in addition to a general function of controlling each of the driving circuits (the gate drivers and the source driver)): and switching devices arranged between the display region and the controller; wherein the switching devices comprise a first switching device and a second switching device (see fig. 1; first switching section 50; second switching section 60 disposed between the display panel 1 and control section 70), the first switching device controls the first gate drive circuit whether to output the row drive signal or not (see par 0072; discloses in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality of first switches 51, all of the plurality of switches 51 are turned off such that the first gate driver 30 and the plurality of gate lines 12 are electrically disconnected to each other), and the second switching device controls the second gate drive circuit whether to output the row drive signal or not (see par 0073; discloses in a case where an ON signal is supplied to the control electrodes of the respective plurality second switches 61, (i) all of the plurality of second switches 61 are turned on such that the second gate driver 40 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality second switches 61, all of the plurality of switches 61 are turned off such that the second gate driver 40 and the plurality of gate lines 12 are electrically disconnected to each other);
wherein the inspection method comprises: controlling the first switching device to be turned on and controlling the second switching device to be turned off (see par 0088; discloses SW (Main) is initially set to the Hi level, while SW (Sub) is initially set to the Lo level. This turns on the first switching section 50 and turns off the second switching section 60): detecting an output signal of the first gate drive circuit (see par 0089; discloses Upon reception of the 481st gate signal G481 (Main), the gate output judging section 71 of the control section 70 judges whether or not the gate signal is outputted at normal (predetermined) timing); controlling the first switching see par 0093; discloses the control section 70 (i) switches the gate driver switching signal SW (Main) from the Hi level to the Lo level and (ii) switches the error flag (Main) from the Lo level to the Hi level. This turns off the first switching section 50, and therefore the first gate driver 30 is changed into the non-active state from the active state; par 0094; discloses Next, the control section 70 (i) starts outputting GCK (Sub) and GCKB (Sub), and (ii) switches the gate driver switching signal SW (Sub) from the Lo level to the Hi level in synchronization with start timing of the next frame. This causes the second switching section 60 to be turned on so that the second gate driver 40 is changed into the active state from the non-active state); detecting an output signal of the second gate drive circuit: and outputting an inspection result (see par 0095; discloses The gate output judging section 71 of the control section 70 monitors the gate signal G481 (Sub), per horizontal scanning time period, by use of the detection pulse as a trigger, so as to judge (i) whether or not the gate signal G481 (Sub) is outputted at timing when the time corresponding to 481 lines (481 horizontal scanning time periods) has elapsed since GSPOI (Sub) was outputted and (ii) whether or not the gate signal G481 (Sub) is outputted at timing other than the timing when the time corresponding to 481 lines (481 horizontal scanning time periods) has elapsed since GSPOI (Sub) was outputted);
Ueno doesn’t expressly disclose the display device comprises a control circuit board connected to the display;
Min discloses a display device comprising a control printed circuit board connected to the display panel and houses the display controllers such as timing controller, voltage generators (see fig. 1; control printed circuit board 10; fig. 2; discloses circuit board mounted on the back of the display panel; see par 0030);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ueno to dispose the display controllers on a control printed circuit board and connect the board to the display panel as disclosed by Min in order to reduce the size of the panel by housing the display controllers on a circuit board that can be mounted on the back of the display panel.
 
With respect to claim 10, Ueno as modified by Min further discloses wherein the first switching device and the second switching device are controlled through an enable signal to be turned off and turned on (Ueno; see par 0072; discloses In the first switching section 50, a plurality of first switches (switching elements) 51 are provided for the respective plurality of gate lines 12; the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality of first switches 51, all of the plurality of switches 51 are turned off such that the first gate driver 30 and the plurality of gate lines 12 are electrically disconnected to each other).

With respect to claim 11, Ueno as modified by Min further discloses wherein the switching devices are positioned between the gate drive circuits and the control circuit board (Min; see par 0030; discloses The drive voltage generator 20 provided on a system 22, a control printed circuit board 10, or source printed circuit boards 8a and 8b, on which at least one of the drive unit or the controller is formed; implying the location of the circuits may be changed);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ueno to dispose the switching devices between the gate drive circuits and the control circuit board as disclosed by Min and still achieve the same predictable result of connecting and disconnecting the gate lines to the gate driver circuits.

With respect to claim 12, Ueno as modified by Min further discloses wherein the switching devices comprise thin film transistors (TFTs) and gates of the TFTs are connected to the enable signal (Ueno; see par 0072; discloses In the first switching section 50, a plurality of first switches (switching elements) 51 are provided for the respective plurality of gate lines 12; the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other).

With respect to claim 13, Ueno as modified by Min further discloses wherein the TFTs are controlled through the enable signal to be turned off and turned on (see par 0072; discloses in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality of first switches 51, all of the plurality of switches 51 are turned off such that the first gate driver 30 and the plurality of gate lines 12 are electrically disconnected to each other).

With respect to claim 14, Ueno as modified by Min further discloses wherein the display panel comprises first signal lines, and the enable signal is connected to the gates of all the TFTs in the same switching devices through the first signal lines (Ueno; see par 0072; discloses the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on).

Ueno as modified by Min further discloses wherein the control circuit board comprises a timing controller and a drive circuit board, the timing controller is connected to the drive circuit board, and the drive circuit board is connected to the gate drive circuits (Ueno; see fig. 1; discloses control section 70 connected to leveler 72 that supplies signals to the display panel 10 under the control of control section 70).

With respect to claim 16, Ueno as modified by Min further discloses wherein the switching devices are positioned between the gate drive circuits and the display region (Ueno; see fig. 1; discloses switching sections 50 is positioned between the gate driver 30 and the display panel 10 and discloses switching sections 60 is positioned between the gate driver 40 and the display panel 10).
.

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US Pub 2011/0148825) in view of Min et al (US Pub 2010/0309236) and Iwabuchi (US Pub 2005/0285830).

With respect to claim 7, Ueno as modified by Min don’t expressly disclose wherein the switching devices are integrated in the gate drive circuits;
In the same field of endeavor, Iwabuchi discloses a display device wherein the switching devices are integrated in the gate drive circuits (see fig. 1A; first scan line driver circuit 13; par 0042; discloses the first scan line driver circuit 13 includes a first selection signal generating circuit 15 for generating signals (selection signals) for sequentially selecting the scan lines G1 to Gy, and a first selection circuit 16 for controlling an input of the generated selection signals to the scan lines G1 to Gy);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ueno as modified by Min to integrally form the switching sections in the gate drivers as disclosed by Iwabuchi in order to reduce the area required by separated circuits and lines and further simplify the manufacturing process.

With respect to claim 17, Ueno as modified by Min don’t expressly disclose wherein the switching devices are integrated in the gate drive circuits;
In the same field of endeavor, Iwabuchi discloses a display device wherein the switching devices are integrated in the gate drive circuits (see fig. 1A; first scan line driver circuit 13; par 0042; discloses the first scan line driver circuit 13 includes a first selection signal generating circuit 15 for generating signals (selection signals) for sequentially selecting the scan lines G1 to Gy, and a first selection circuit 16 for controlling an input of the generated selection signals to the scan lines G1 to Gy);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ueno as modified by Min to integrally form the switching sections in the gate drivers as disclosed by Iwabuchi in order to reduce the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUJIT SHAH/           Examiner, Art Unit 2624            

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624